Citation Nr: 1012770	
Decision Date: 04/05/10    Archive Date: 04/14/10

DOCKET NO.  02-06 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney 
At Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION


The Veteran served on active duty from November 1966 to 
October 1968.  

This matter came to the Board of Veterans' Appeals (Board) 
on appeal from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
Phoenix, Arizona.  In a May 2007 decision, the Board denied 
service connection for PTSD.  

The Veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court), which 
in a September 2008 order, granted a Joint Motion for 
Remand, vacating the Board's May 2007 decision that denied 
service connection for PTSD, and remanded the case for 
compliance with the terms of the joint motion.  Thereafter, 
in February 2009, the Board remanded the case to VA in 
compliance with the Court's order.  The case has since been 
returned to the Board for further appellate action.  

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.


REMAND

In the January 2009 remand, the Board noted that the Joint 
Motion for Remand essentially found that a remand was 
required because VA failed to fulfill the duty to assist 
provisions of the Veterans Claims Assistance Act (VCAA), 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002) by failing 
to notify the Veteran that more specific information was 
necessary to verify his alleged stressors after being 
informed of such by the U.S. Joint Services Records Research 
Center (JSRRC) and request that he provide more detailed 
information for verification of his stressors, specifically 
the name of the aviation unit that flew the C-130 transport 
plane during the alleged emergency landing at Osaka, Japan 
in October 1968.  

Unfortunately, the evidence of record indicates that VA's 
May 2009 letter, requesting the Veteran submit more specific 
details of his alleged stressors was sent to the Veteran, 
but was also sent to a previous representative and not to 
his current representative.  However, in October 2009, the 
Veteran's attorney specifically requested the Board provide 
a copy of the May 2009 letter.  Thereafter, in a letter 
dated in December 2009, the Veteran's attorney indicates 
that neither the Veteran nor his representative received the 
May 2009 letter and requested that the case be remanded to 
the RO to afford them sufficient time to respond.  The 
representative further states that the Veteran informed him 
that October 29, 1968, is the date of the alleged emergency 
landing of a C-130 in Osaka, Japan.  The Veteran had 
previously provided the dates October 27th to 28th, 1968.  
Although U.S. Armed Services Center for Unit Records 
Research (CURR) (now known as the U.S. Army & Joint Services 
Records Research Center (JSRRC) previously indicated that 
they were unable to verify this incident without the name of 
the aviation unit that was flying the aircraft, the Board 
finds that the Veteran's provision of a precise date, 
outside the scope previously researched, requires that 
another effort be made to verify the Veteran's alleged 
stressor.

Accordingly, the case is REMANDED for the following action:

1.  The RO should provide JSRCC, 7798 
Cissna Road, Springfield, Virginia 22150, 
with the a summary of the Veteran's 
stressors, noting the more detailed 
information and copies of his DD Form 214 
and any other appropriate service personnel 
records.  JSRCC should be requested to 
provide any additional information that 
might corroborate the Veteran's alleged 
stressors.  Specifically, the JSRRC should 
indicate whether there were reports of any 
emergency landings of C-130 aircraft in 
Osaka, Japan on October 29, 1968.  JSRCC 
should also be requested to furnish the 
unit history and operational reports for 
the units the Veteran was assigned to while 
in Thailand, for the period during which he 
served with such units.  If the search for 
corroborating information leads to negative 
results, this should be documented in the 
claims files.

2.  Thereafter, the RO should review the 
files and make a specific written 
determination with respect to whether the 
Veteran was exposed to a verified stressor, 
or stressors, in service, and, if so, the 
nature of the specific verified stressor or 
stressors established by the record.  

3.  If, and only if, a stressor is 
verified, then the Veteran should be 
afforded a VA psychiatric examination.  The 
examiner should be provided a list of any 
stressors verified by the RO.  The claims 
files and a separate copy of this remand 
must be provided to the examiner for 
review.  The examiner should determine 
whether the Veteran has PTSD based on a 
verified in-service stressor.  If PTSD is 
diagnosed, the examiner must explain 
whether and how each diagnostic criterion 
is or is not satisfied, and identify the 
verified stressor(s) supporting the 
diagnosis.  A complete rationale must be 
given for any opinion expressed, and the 
foundation for all conclusions should be 
clearly set forth.  The report of the 
psychiatric examination should be 
associated with the Veteran's claims 
folders.

The Veteran is hereby advised that failure 
to report for any scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

4.  Thereafter, the RO should readjudicate 
the issue of entitlement to service 
connection for PTSD.  If the issue on 
appeal remains denied, a supplemental 
statement of the case should be provided to 
the Veteran and his representative.  After 
the Veteran and his representative have had 
an adequate opportunity to respond, the 
appeal should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).




